NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAY 29 2015
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SANDRA DEL CARMEN                               No. 09-73862
LOPEZ-GONZALEZ,
                                                Agency No. A200-124-212
             Petitioner,

   v.                                           MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 27, 2015**
                               Pasadena, California

Before: CANBY, WATFORD, and HURWITZ, Circuit Judges.

        Sandra del Carmen Lopez-Gonzalez petitions for review of the dismissal by

the Board of Immigration Appeals (“BIA”) of her appeal from the decision by an

Immigration Judge (“IJ”) denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We deny the petition in part, grant it in part, and

remand for further proceedings.

      1. Because Lopez-Gonzalez did not address her CAT claim in her opening

brief, it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996). We therefore deny the petition insofar as it seeks review of the denial of the

CAT application.

      2. In dismissing the asylum and withholding of removal applications, the

BIA simply concluded that Lopez-Gonzalez “failed to establish a nexus” to a

“cognizable particular social group” because, “at a minimum,” the social group in

which she claimed membership lacked “the required ‘particularity.’”

      3. At the time it decided this case, the BIA did not have the benefit of this

court’s decisions in Perdomo v. Holder, 611 F.3d 662 (9th Cir. 2010), and

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), clarifying the

particularity and social visibility required to find a social group cognizable for

purposes of asylum and withholding of removal, or its own recent decisions on those

requirements, Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). In Perdomo, we explained that “the size

and breadth of a group alone does not preclude a group from qualifying as . . . a

[particular] social group.” 611 F.3d at 669. In Henriquez-Rivas, we held that

social visibility requires only “that the shared characteristic generally be


                                          2
recognizable by other members of the community,” or that “members of the

proposed group would be perceived as a group by society.” 707 F.3d at 1088-89

(internal quotation marks omitted).       We further held that there are multiple

perspectives from which such visibility may be evaluated, including—and perhaps

most importantly—that of the persecutor. Id. at 1089-90.

      4. “In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir.

2004) (per curiam).      In dismissing Lopez-Gonzalez’s appeal, the BIA relied

entirely on its rejection of her social group claim.               Because Perdomo,

Henriquez-Rivas, Matter of M-E-V-G-, and Matter of W-G-R- post-dated that

dismissal, the BIA did not analyze the social group claim under the standards

established in those cases. As we have done previously, see, e.g., Maldonado-Valle

v. Holder, 581 Fed. App’x 678 (9th Cir. 2014), we therefore remand to the BIA to

“reconsider its determinations that the particular social group[] offered . . . [is] not

cognizable under the INA,” Cordoba v. Holder, 726 F.3d 1106, 1117 (9th Cir.

2013), and, after such reconsideration, to consider “any issues remaining in the

case,” Andia, 359 F.3d at 1184.

      PETITION DENIED IN PART, GRANTED IN PART, AND

REMANDED IN PART.




                                           3